 

SECOND AMENDMENT TO the

Series B preferred SHARE PURCHASE AGREEMENT

 

THIS SECOND AMENDMENT TO THE SERIES B PREFERRED SHARE PURCHASE AGREEMENT (the
“Amendment”) is made and entered into as of ______ [__], 2015 (the “Effective
Date”), by and among Spondoolies Tech Ltd., an Israeli company, having its
registered address at 1 Leshem St., Kiryat Gat, 8258401, Israel (the “Company”)
and the Investors listed on the signature page hereto (together, the “Investors”
and each, an “Investor”).

 

RECITALS:

 

WHEREAS, the Company and the Investors have entered into that certain Series B
Preferred Share Purchase Agreement dated as of October 19, 2014, as amended by
the First Amendment to the Series B Preferred Share Purchase Agreement dated as
of May 18, 2015 (as so amended, the “SPA”);

 

WHEREAS, the SPA provided for both a First Closing that included an investment
by the Initial Investors, which took place on October 21, 2014 and for a
Deferred Closing which was to take place no later than May 31, 2015, all as more
fully set forth and defined therein; and

 

WHEREAS, one Deferred Closing took place on May 18, 2015 and the Company and the
Initial Investors and Additional Investors desire to amend the SPA to extend the
Deferred Closing Term to December 15, 2015 to allow for an additional Deferred
Closing and the purchase of additional Preferred B Shares by the Additional
Investor.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, intending to be legally bound hereby, the parties
hereto agree to amend the SPA as follows:

 

1. Deferred Closing.

 

Section 3.3 of the SPA shall be amended and restated in its entirety as follow:

 

3.3 Deferred Closing(s). “The Parties agree that, subject to the terms and
conditions hereof, at one or more deferred closing(s) (the “Deferred
Closing(s)”), to take place not later than December 15, 2015 (the “Deferred
Closing Term”), Additional Investors (which may be Investors or shareholders of
the Company, provided that the identity of which, as well as the approval of the
Company’s entering into a Deferred Closing, shall be approved by the Board of
Directors) may join this Agreement by execution of Joinder Agreements
satisfactory to the Company, and invest up to an aggregate of US$4,985,000, at
the PPS and in consideration of up to 96,683 Preferred B Shares (the “Deferred
Closing Shares” and together with the First Closing Shares, the “Purchased
Shares”); each Deferred Closing shall take place seven (7) Business Days after
the signing of the Joinder Agreement in the form attached hereto as Exhibit
3.3.1 (the “Deferred Closing Date”) at the offices of Meitar Liquornik Geva
Leshem Tal, 16 Abba Hillel Street, Ramat Gan, Israel, or such other place as the
Company and the Additional Investors shall mutually agree on.”

 

 

   

 

2. Waiver of Pre-Emptive Rights.

 

The undersigned Investors hereby ratify the Waiver and Consent executed on
October 19, 2014 and that such waiver and consent shall applicable to the
Deferred Closing Shares even following the amendments to the SPA hereunder.

 

3. General Provisions.

 

  3.1.  Capitalized terms not otherwise defined herein shall bear the meanings
ascribed to them in the SPA.         3.2. The SPA is hereby amended as expressly
set out in this Amendment. This Amendment shall be read together with the SPA as
one agreement and, save as expressly amended by this Amendment, the SPA shall
remain unaltered and in full force and effect.         3.3.  This Amendment
shall be governed by and construed in accordance with the laws of Israel,
without regard to its principles concerning conflicts of laws, and the competent
courts of Tel Aviv shall have sole and exclusive jurisdiction with respect
hereto and thereto         3.4. This Amendment may be executed in any number of
counterparts, each of which may be executed by less than all the parties
thereto, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Facsimile signatures shall be binding as original signatures.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -

   

 

IN WITNESS WHEREOF the parties have signed this Second Amendment to the Series B
Preferred Share Purchase Agreement as of the date first hereinabove set forth.

 

The Company

 

Spondoolies Tech Ltd.         By:     Name: Guy Corem   Title: CEO  

 

The Investors

 

  Genesis Partners IV L.P.   BRM Group Ltd.             By: its general partner:
Genesis Partners IV Management   By:           Name:           Title:          
      By:         Name:           Title:                                   Agile
Investment Group Ltd.   BTCS Inc.           By:     By:     Name:     Name:    
Title:     Title:                         Eddy Shalev   Olivier Maurice Maria
Janssens                   Yigal and Anat Jacoby   Errol Ginsberg              
    Yael Maor   Laurent Ascher

 

[Signature page- Second Amendment to Series B Preferred Share Purchase
Agreement]

 

 

   

 

 

